1
2                                                                 JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   CAROLYN M. JONES,                        Case No. 5:21-cv-00655-JAK-KES
12                Petitioner,
13         v.                                           JUDGMENT

14   M. GUTIERREZ, Warden, et al.,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Amended Report and
19   Recommendation of U.S. Magistrate Judge, IT IS ADJUDGED that the Petition is
20   dismissed.
21
22   DATED: July 8, 2021                ____________________________________
23                                      JOHN A. KRONSTADT
                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
